Citation Nr: 0012756	
Decision Date: 05/15/00    Archive Date: 05/22/00

DOCKET NO.  98-03 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a special monthly pension on account of the 
need for aid and attendance of another person or on account 
of being permanently housebound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.

This appeal arose from a May 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to special 
monthly pension on account of the need for aid and attendance 
of another person or on account of being permanently 
housebound.  A March 1998 supplemental statement of the case 
informed the veteran and his representative of the continued 
denial of his claim.


FINDINGS OF FACT

1.  The appellant's primary disabilities include the 
residuals of multiple lumbar diskectomies, reflex sympathetic 
dystrophy, varicose veins, migraine headaches, and occasional 
bowel and bladder incontinence.

2.  A factual need by the veteran for the regular aid and 
attendance of another person has not been established.

3.  It has not been factually established that the veteran is 
substantially confined to his home or immediate premises.


CONCLUSION OF LAW

The criteria for special monthly pension, based on the need 
for aid and attendance or due to being housebound, have not 
been met.  38 U.S.C.A. §§ 1502, 5107(a) (West 1991); 
38 C.F.R. §§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  It is also found that all relevant facts 
have been properly developed.  The record is devoid of any 
indication that there are other records available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) 
blind, or so nearly blind as to have corrected visual acuity 
of 5/200 or less, in both eyes, or concentric contraction of 
the visual field to 5 degrees or less, or (2) a patient in a 
nursing home on account of mental or physical incapacity, or 
(3) establishes a factual need for aid and attendance.  38 
U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the claimant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions which the claimant is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a) (1999).

Pension benefits are payable by reason of being housebound 
when a claimant is permanently housebound by reason of 
disability, meaning that the claimant is substantially 
confined to her/his home or immediate premises.  38 U.S.C.A. 
§§ 1502 (West 1991); 38 C.F.R. § 3.351 (1999).

The veteran was afforded an extensive VA examination, which 
included an aid and attendance examination, in April 1997.  
The veteran was brought to the examination by his daughter in 
their car.  He was not blind.  He referred to constant pain, 
which was rated as a 7 to 8 on a scale of 10.  He also 
indicated that he had constant spasms in his right leg.  He 
was unable to sit straight in a chair due to low back pain 
and he groaned and moaned on movement.  He walked with two 
Canadian crutches.  He stated that, while he put on his 
underwear by himself, he was unable to put on his pants, 
socks or shoes without help from his daughters.  He commented 
that he was able to bathe and attend to the needs of nature 
without assistance.  He needed to use his Canadian crutches 
for weight bearing, balance and propulsion (his gait was 
noted to be unsteady and he seemed unable to balance himself 
on his legs).  He also referred to fecal and urinary 
incontinence, primarily at night but occasionally during the 
day.  His daily activity included getting up at 5:00 a.m., 
showering himself and partially dressing (his daughters 
helped him to finish).  He would then drive his younger 
daughter to school, return home and watch TV in his recliner.  
He would then pick up his daughter, retire and watch TV in 
bed.  He commented that he was able to walk about 200 feet 
without assistance.  The examiner felt that he would need a 
wheelchair in the near future.  He could leave home at any 
time, but only for a short time; he should be accompanied due 
to leg weakness and his proneness to fall down.  The 
diagnoses were multiple diskectomies L3-S1 and spinal fusion; 
migraine headaches; reflex sympathetic dystrophy of both 
lower extremities; and mild bladder and bowel incontinence.  
The examiner commented that he thought the veteran was 
eligible for aid and attendance because of severe limitations 
and his inability to care for himself.

The VA neurological examination found that the veteran was 
clearly uncomfortable and depressed by his chronic pain and 
his disappointing response to treatment.  During this 
examination, he was noted to be largely confined to a 
wheelchair but he was able to walk short distances with 
bilateral crutches.  His lower extremities displayed absent 
patellar and Achilles reflexes.  He complained of reduced 
sensation below the knees including vibration and 
proprioception.  There was no acute tenderness of either the 
muscles or the nerve trunk.  He stated that his left leg 
would twitch at times.  The diagnoses were multiple level 
disc herniations with failed laminectomy; reflex sympathetic 
dystrophy; and migraines with aura.

VA also conducted a spinal examination.  He complained of 
progressive weakness and chronic pain.  He was currently 
ambulating with Lofstrand crutches and he was not using a 
wheelchair.  He stated that he could not attend to his 
activities of daily living and had to rely on his two teenage 
daughters who lived with him.  He indicated that he had a 
small shower, which permitted him to lean on the wall in 
order to clean himself.  He commented that he was having 
progressive trouble dressing himself; he did not feel that 
his children should share this burden and he felt as if he 
was losing his dignity.  He stated that he wanted help 
dressing and bathing.  He noted that he was able to drive a 
short distance.  The physical examination noted that he had 
an unsteady gait which exhibited weakness in the extremities.  
He also had modeled and erythematous feet which was 
consistent with a diagnosis of reflex sympathetic dystrophy.  
He displayed tenderness to palpation over the lumbosacral 
junction.  He had very little subcutaneous fat in the region 
of the sacrum and the pelvis posteriorly.  He was unable to 
stand on his heels and toes secondary to weakness; his 
crutches provided stability when he stands.  Straight leg 
raises were to 45 degrees, which was worsened with 
dorsiflexion of the feet; there was no radiation into the 
centers of the lower extremities.  He complained of stocking 
glove numbness in the lower extremities, although there was 
normal sensation circumferentially in the thighs.  There was 
some evidence of atrophy in the gastrocnemius complex in the 
lower extremities, which was worse on the left.  He had very 
little strength in the lower extremities on resistance.  An 
x-ray showed multiple degenerative disc disease (DDD) with 
evidence of wide decompression between L4-S1 and changes 
consistent with a diskectomy.  The diagnoses were status post 
multilevel diskectomies, failed back syndrome, status post 
decompression with fusion, which was complicated by a 
diagnosis of reflex sympathetic dystrophy.

The examiner stated that the veteran had significant nerve 
root injury and symptoms consistent with reflex sympathetic 
dystrophy.  It was felt that the veteran was a household 
ambulator and that he was unlikely to improve.  There was 
some evidence that he was capable of light community 
ambulation and was able to drive a car for short distances.  
It was not believed that he could bathe and clothe himself.  
He was able to maneuver around the kitchen to cook and to 
perform light housekeeping with the aid of his daughters.  
The examiner believed that he was a candidate for an in-home 
attendant perhaps twice a day to help with bathing and 
dressing.

Private treatment records developed between April 1996 and 
January 1998 showed the veteran's continuing treatment for 
low back pain.  He was treated with facet blocks and splenius 
capitus injections.  He was also treated for varicose veins.  
While there was no evidence of deep or superficial 
thrombosis, his left common femoral, superficial femoral, 
popliteal and greater saphenous veins were incompetent.  He 
was advised to wear compression stockings.

After a careful review of the evidence, it is found that the 
veteran has not met the criteria for aid and attendance 
benefits.  It has not been shown that he is blind, bedridden 
or a patient in a nursing home.  The objective evidence 
demonstrated that he is able to attend to the needs of nature 
and can perform light cooking and housekeeping chores.  While 
he ambulates with crutches, it was commented that he was a 
household ambulator (the evidence was inconsistent concerning 
the use of a wheelchair).  He was also able to shower 
unassisted, as well as partially dress himself.  He did 
require some help in finishing dressing; however, this does 
not amount to an "inability" to dress oneself.  There was 
no indication that he was unable to feed himself.  Finally, 
the objective evidence did not suggest that he required the 
assistance of another person to protect him from the hazards 
or dangers incident to his daily environment.  It is noted 
that the VA examiners commented that an in-home attendant 
would be helpful; however, these opinions do not appear to be 
supported by the objective clinical findings noted above.  In 
sum, it has not been shown that he has disabilities that 
would render him unable to perform most of the functions of 
day-to-day living.  

Regarding the veteran's claim for household benefits, it is 
noted that he is able leave his home.  He has stated that his 
able to drive his car for short distances; for example, he 
takes his younger daughter to school.  He is able to walk for 
about 200 feet with the aid of crutches, described by the VA 
examiner in April 1997 as light community ambulation.  These 
records clearly do not demonstrate that the veteran is 
housebound in fact.  Under these circumstances, the Board 
does not find that the veteran is housebound. 

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for special monthly 
pension on account of the need for aid and attendance of 
another person or on account of being permanently housebound.


ORDER

Special monthly pension on account of the need for aid and 
attendance of another person or on account of being 
permanently housebound is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

